16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John R. PEEPLES, Jr., Plaintiff-Appellant,v.STATE of South Carolina;  Trident Technical College;  C.L.Lahmeyer, Sergeant, Public Safety Officer;International Business MachinesCorporation, Defendants-Appellees.
No. 93-1333.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 19, 1993.Decided Feb. 8, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Falcon B. Hawkins, Chief District Judge.  (CA-90-1849-2-18J)
John R. Peeples, appellant pro se.
James Albert Stuckey, Jr., Stuckey & Kobrovsky, Charleston, SC;  Richard Ashby Farrier, Jr., Nelson, Mullins, Riley & Scarborough, Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and HAMILTON, Circuit Judges.

OPINION
PER CURIAM

1
John R. Peeples appeals from the district court's entry of judgment as a matter of law pursuant to Fed.R.Civ.P. 50(a).  Peeples contends that the evidence produced at trial created issues for jury determination.  Because Peeples has waived his claims by failing to produce a transcript of the trial, we affirm the district court judgment.


2
Peeples moved this Court for in forma pauperis status and production of a transcript of the trial at government expense on appeal.  That motion was denied.  Peeples was notified of the denial and directed to provide a transcript to preserve issues requiring a transcript.  Peeples failed to do so and moved this Court for reconsideration of its order denying in forma pauperis status.


3
Because the entirety of Peeples's appeal concerns the quantum of evidence produced at trial, a transcript is necessary for substantive review of the judgment.  Peeples failed to preserve the issues by providing this Court with a transcript or by showing that a "substantial" issue existed on appeal.  See 28 U.S.C. Sec. 753(f) (1988).  Thus, he waived his claims of error.1


4
Therefore, we affirm the district court's order.2  We deny Peeples's motion for reconsideration of our order denying in forma pauperis status and his motion for sanctions against the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



1
 We have reviewed the entire record and, to the extent possible, analyzed Peeples's claims.  We find them to be without merit


2
 We deny IBM's motion to dismiss